Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 9, 2020 (for FR 2689732) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed October 9, 2020 (for EP0570621; CN 102256673; and DE 29809404) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 - 10 and 15 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louviere, US 5,353,483.
Regarding Claim 1, Louviere discloses a tension-retaining system [for retaining tension in a tensioning cord 2 of a wearable article 1], the tension-retaining system comprising: a retainer including: an anchor 4 defining a notch 4a; and a wedge 5 having a tensioning cord coupling feature 5b; wherein the wedge (5) has an engagement portion 5a that fits within the notch (4a) with the engagement portion (5a) disposed further in the notch (4a) than the tensioning cord coupling feature (5b).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the tension-retaining system, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the shoe lacing system disclosed by *** (US ***), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Louviere discloses the tension-retaining system of claim 1, wherein: the wedge (5) defines a pull cord coupling feature (end portion of the wedge opposite to the portion 5a); and the tensioning cord coupling feature (5b) is disposed between the engagement portion (5a) and the pull cord coupling feature (see figure 1).
Regarding Claim 5, Louviere discloses the tension-retaining system of claim 1, wherein: the anchor (4) has a base and an outer wall diverging outward (to form the notch 4a) from the base; the outer wall of the anchor (4) extends to an edge defining an outer extent of the notch (see figure 3); the wedge (5) has an outer wall that defines a lip (outer wall portion of the engagement portion 5a); and the lip (5a) engages the edge of the outer wall of the anchor (4) when the engagement portion (5a) of the wedge is in the notch (4a).
Regarding Claim 6, Louviere discloses the tension-retaining system of claim 1, wherein: the anchor has a concave engagement surface in the notch (4a), the concave engagement surface extending away from the engagement portion (5a) of the wedge, and the engagement portion (5a) of the wedge has a convex engagement surface that abuts the concave engagement surface (4a) of the anchor when the engagement portion of the wedge (5) is in the notch (4a).
Regarding Claim 7, Louviere discloses the tension-retaining system of claim 1, further comprising: a holding mechanism holding the wedge (5) in the notch (4a) when the engagement portion (5a) of the wedge is fit within the notch (4a), the holding mechanism including a first holding component (eye material on flap 4c) disposed on the anchor and a second holding component (hook material on flap 5c) disposed on the wedge (5) and interfitting with the first holding component (4c).
Regarding Claim 8, Louviere discloses the tension-retaining system of claim 7, wherein the holding mechanism is a snap (other means such as male-female button snaps may be used; column 3, lines 38 - 40), the first holding component (on the flap 4c) is one of a socket or a stud that snaps within the socket, and the second holding component (on the flap 5c) is the other of the socket or the stud.
Regarding Claim 9, Louviere discloses the tension-retaining system of claim 7, wherein the holding mechanism (4c, 5c) is a frictional fit mechanism, the first holding component (4c) is one of a contoured surface (loops) or a detent that fits to the contoured surface, and the second holding component (5c) is the other of the contoured surface (hooks) or the detent.
Regarding Claim 10, Louviere discloses a wearable article comprising: a body 1 at least partially defining an interior cavity; a closure system for tightening the body (1) around the interior cavity, the closure system comprising: a tensioning cord 2 having a proximal portion 2a operatively secured to the body (1) and having a distal portion; and a tension-retaining system that retains tension in the tensioning cord (2) when the distal portion is pulled away from the proximal portion, the tension-retaining system comprising: a retainer including an anchor 4 and a wedge 5; wherein the anchor (4) is coupled to the body and defines a notch 4a opening away from the proximal portion of the tensioning cord (2); wherein the wedge (5) defines a tensioning cord coupling feature 5b with the distal portion of the tensioning cord (2) coupled to the wedge (5) at the tensioning cord coupling feature; and wherein the wedge (5) has an engagement portion 5a that fits within the notch (4a) with the engagement portion (5a) disposed further in the notch (4a) than the tensioning cord coupling feature (5b) so that tension in the tensioning cord (2) biases the engagement portion (5a) of the wedge into the notch (4a).
Regarding Claim 15, Louviere discloses the wearable article of claim 10, wherein: the anchor (4) has a base coupled to the body (1) of the wearable article and an outer wall (to define the notch 4a) diverging outward from the base (figure 3); the outer wall of the anchor (4) extends to an edge defining an outer extent of the notch (4a); the wedge (5) has an outer wall that defines a lip (for the engagement portion 5a); and the lip engages the edge of the outer wall of the anchor (4) when the engagement portion (5a) of the wedge is in the notch (4a).
Regarding Claim 16, Louviere discloses the wearable article of claim 10, wherein: the anchor (4) has a concave engagement surface in the notch (4a), the concave engagement surface extending away from the engagement portion (5a) of the wedge, and the engagement portion (5a) of the wedge has a convex engagement surface that abuts the concave engagement surface of the anchor when the engagement portion of the wedge is in the notch (4a).
Regarding Claim 17, see the rejection of claim 7 above.
Regarding Claim 18, see the rejection of claim 8 above.
Regarding Claim 19, see the rejection of claim 9 above.
Regarding Claim 20, Louviere discloses the wearable article of claim 10, wherein the wearable article is an article of footwear (see figure 1) and the body is a footwear upper 1a.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louviere, US 5,353,483.
Regarding Claim 3, Louviere discloses the tension-retaining system of claim 2, wherein: the tensioning cord coupling feature (5b) is a tensioning cord passage extending through the wedge (5). Louviere does not explicitly disclose and the pull cord coupling feature is a pull cord passage extending through the wedge (5). 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a passage in the wedge (5) for a pull cord to be coupled to said wedge (5) of Louviere, since it was known in the art that extending the length of a pulling feature improves the ergonomic and handling for a user when pulling on the wedge to tension the cord (2). 
Regarding Claim 11, Louviere discloses the wearable article of claim 10, wherein the wedge defines a pull cord coupling feature 5c and the tensioning cord coupling feature (5b) is disposed between the engagement portion (5a) and the pull cord coupling feature (5c). Louviere does not explicitly disclose and the tension-retaining system further comprising: a pull cord coupled to the wedge at the pull cord coupling feature. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further attach a pull cord to the wedge (5) of Louviere so that the flap (5c) can be pulled by a user since it was known in the art that extending the length for pulling the cord (2) would improve the ergonomic and handling for a user.
Regarding Claim 13, Louviere teaches the wearable article of claim 11. Louviere further discloses wherein: the tensioning cord coupling feature (5b) is a tensioning cord passage extending through the wedge (5). Louviere does not explicitly disclose and the pull cord coupling feature is a pull cord passage extending through the wedge (5). However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a passage in the wedge (5) for a pull cord to be coupled to said wedge (5) of Louviere, since it was known in the art that extending the length of a pulling feature improves the ergonomic and handling for a user when pulling on the wedge to tension the cord (2). 
Allowable Subject Matter
Claims 4, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677